Alice Robie Resnick, J.,
dissenting. I respectfully dissent in view of the language contained in the separation and property settlement agreement which was incorporated into the divorce decree, and which in pertinent part required Raymond Hussey to:
“ * * * maintain the present insurance policies on his life and make his daughter, Kelly Rae Hussey, the irrevocable beneficiary of said policies until she attains the age of twenty-two (22) years for the purpose of insuring her education.”
From this it becomes apparent that Raymond Hussey had no authority to change the beneficiary from his daughter, Kelly, to any other person before she attained the age of twenty-two. Hence Kelly v. Medical Life Ins. Co. (1987), 31 Ohio St.3d 130, 31 OBR 289, 509 N.E.2d 411, is controlling and a constructive trust should be placed on the entire proceeds. The court in Kelly, supra, stated at 133, 31 OBR at 292, 509 N.E.2d at 414:
“ * * * [A] constructive trust is the appropriate remedy to ensure that insurance proceeds are paid to those who were to be named beneficiaries of an insurance policy by the terms of a separation agreement embodied in a divorce decree, such persons having an equitable right superior to the legal right of the designated beneficiary of the policy.”
Had Raymond Hussey not violated the terms of the decree, and instead had kept his daughter as the “irrevocable beneficiary,” she would have, without question, received the entire amount of the insurance proceeds at the time of her father’s death. The reference to age in the decree has nothing to do with the amount to be received, but rather the length of time Raymond Hussey was required to maintain his daughter as beneficiary of the insurance policy. Had the parties wanted to limit the amount of insurance proceeds Kelly would receive for her education, they easily could have provided for this in the separation agreement.
Raymond Hussey’s act of changing the beneficiary was totally in violation of the divorce decree and therefore illegal and void. I would affirm the decision of the court of appeals.